Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #059


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 6th day of December, 2017, are as follows:



BY WEIMER, J.:


2017-CA-0596      LEE RAND, ET AL. v. CITY OF NEW ORLEANS (Parish of Orleans)

                  This litigation was brought as a challenge to the City’s
                  administrative review procedures, including the right to appeal
                  an adverse administrative decision, arising from citations based
                  on traffic camera images. The plaintiffs in this case have never
                  challenged the initial justification for the City to impose
                  liability based on the use of traffic cameras.    Simply put, the
                  plaintiffs did not seek to thwart the City’s issuance of
                  citations based on traffic cameras, but rather sought to avoid
                  liability for the citations based on plaintiffs’ theory that the
                  administrative review process denied the plaintiffs due process
                  and access to the courts. However, under de novo review of the
                  record, we observed that the administrative review procedures of
                  which plaintiffs complained were amended by the City. Moreover,
                  the relevant citations were dismissed.        Essentially having
                  achieved what they set out to accomplish in their lawsuit,
                  Plaintiffs had no justiciable interest in this matter, rendering
                  their claims moot.   Moreover, no exception to mootness applies.
                  Consequently, we reverse the declaration of unconstitutionality
                  issued by the district court and dismiss this matter with
                  prejudice.
                  REVERSED; DISMISSED WITH PREJUDICE AS MOOT.

                  JOHNSON, C.J., additionally concurs and assigns reasons.
                  HUGHES, J., dissents with reasons.
12/06/17

                   SUPREME COURT OF LOUISIANA


                                 NO. 2017-CA-0596

                                 LEE RAND, ET AL.

                                      VERSUS

                            CITY OF NEW ORLEANS


              ON APPEAL FROM THE CIVIL JUDICIAL DISTRICT COURT
                         FOR THE PARISH OF ORLEANS



WEIMER, Justice.

      This matter arises from a challenge to the validity of a municipal ordinance

whereby citations, which are based on traffic camera images, may be reviewed at an

administrative hearing. The case is before us on direct appeal from a district court

judgment declaring that the administrative review process, as it existed during 2008

through 2012, was unconstitutional. More particularly, the district court declared the

administrative review process violated the due process and access to court provisions

of the Louisiana Constitution.

      After reviewing the record, we determine that this case has been rendered moot.

While the record reveals a convoluted development of this case, what emerges from

the trial record is that this case resulted in a number of changes, both legislative and

practical, to the administrative review process. Although this case is technically

moot, the end result is that the plaintiffs have achieved vindication of the

constitutional rights for which they advocated. Accordingly, and for the reasons
discussed herein, we vacate the judgment of the district court and dismiss the matter

with prejudice.

                        FACTS AND PROCEDURAL HISTORY

        In 2007, the City of New Orleans (the “City”) enacted ordinances, codified as

Sections 154-1701 through 154-1704 of its Code of Ordinances, which created the

Automated Traffic Enforcement System (“ATES”). Pursuant to ATES, traffic

cameras located at various points in the City gather images of vehicles when certain

violations, such as speeding or running red lights, allegedly occur. By its express

terms, ATES declares it is not a criminal law enforcement regime, as “[t]he

imposition of a civil penalty under [ATES] shall not be considered a criminal

conviction.” New Orleans, La., Code of Ordinances, § 154-1704 (2017).

        Plaintiffs Edmond Harris and Lee Rand received notices of alleged ATES

violations from the City. In their July 1, 2011 petition, the plaintiffs claim the

administrative review process violated their constitutional rights to due process under

La. Const. art. I, § 2 and their access to courts under Article I, § 22.1 In their petition,

the plaintiffs sought injunctive relief directing the “City to terminate all attempts at

hearings until the City corrects the process.”

        Following a hearing, the district court granted a preliminary injunction

“enjoining, prohibiting, and restraining” the City “from conducting any administrative

hearings authorized by the [ATES] ordinance.” The district court stayed the

injunction, however, pending review by the court of appeal. See Rand v. City of

New Orleans, 2012-0348, p. 3 (La.App. 4 Cir. 12/13/12), 125 So. 3d 476, 479. The



1
  La. Const. art. I, § 2 provides: “No person shall be deprived of life, liberty, or property, except by
due process of law.” La. Const. art. I, § 22 provides: “All courts shall be open, and every person
shall have an adequate remedy by due process of law and justice, administered without denial,
partiality, or unreasonable delay, for injury to him in his person, property, reputation, or other rights.”

                                                    2
court of appeal found no abuse of discretion by the trial court’s issuance of a

preliminary injunction. The court of appeal explained: “The record demonstrates that

the hearing officers occupy two inconsistent positions, one as the prosecutor and one

as the adjudicator, which violates the right to due process.” Id., 2012-0348 at 8, 125
So. 3d at 482.

      The City sought this court’s discretionary review of the court of appeal’s

decision, which was denied. Rand v. City of New Orleans, 13-0119 (La. 3/1/13),

108 So. 3d 1178.

      Seeking to capitalize on these determinations, plaintiffs filed a motion for

summary judgment and prayed for the issuance of a permanent injunction against the

administrative review process. The district court agreed, “[d]eclaring the process of

hearing unconstitutional and violative of the State Constitution Declaration of Rights

article,” and “[o]rdering the City to terminate all attempts at hearings until the City

corrects the process.” The district court additionally declared “that all hearings held

between February 2008 and [the date of its ruling were] in violation of the State

Constitution.”

      The City appealed the permanent injunction. Rand v. City of New Orleans,

14-2506 (La. 6/30/15), 173 So. 3d 1148. On that occasion, this court agreed with the

City, finding that a permanent injunction could not issue on the same evidence

plaintiffs had submitted for the preliminary injunction, plaintiffs having supplied no

further evidence. Id., 14-2506, pp. 4-5, 173 So. 3d at 1151. Accordingly, this court

reversed the permanent injunction, and “reinstate[d] the preliminary injunction

prohibiting the City from undertaking any hearings based on this ordinance, and

remand[ed] the matter to the trial court for further proceedings.” Id., 14-2506 at 6,
173 So. 3d at 1152.

                                          3
       On remand, plaintiffs filed a “Motion to Set for Trial on the Merits,” seeking

to set the matter for a non-jury trial on the merits. The matter proceeded to a one-day

bench trial on September 27, 2016.2 Four witnesses testified at the trial: Lee Rand

(one of the plaintiffs), Elman Harris (another plaintiff), Richard Bozeman

(adjudication administrator of the traffic camera program) and Thomas Lee (a hearing

officer for the program).

       At trial, the plaintiffs sought to establish that they had been denied meaningful

access to a court for review of an adverse administrative hearing decision because the

next level of review was to civil district court, where the filing fee exceeded $400.

Although Mr. Bozeman, the ATES administrator, acknowledged that the appeal

procedure to the district cost “more than the amount of the ticket,” he also testified

that the appeals provision of the ATES ordinance had been amended. Pursuant to

Code of Ordinances, § 154-1702(h)(1), as amended, appeals from adverse hearing

decisions are no longer made to civil district court, but to traffic court. As provided

by Code of Ordinances, § 154-1702(h)(2), “[t]he traffic court may require a

reasonable fee not to exceed $50.00, from any person or persons lodging any such

appeal with the traffic court.”

       The plaintiffs also sought to establish that an intake form, ostensibly requiring

a person desiring an administrative review hearing to acknowledge that the person

was the owner or operator of a vehicle caught on camera, essentially operated as an

admission of plaintiffs’ liability for a citation. On both direct and cross-examination,

however, plaintiffs established that they had paid nothing for the citations, as the

citations they had received were all dismissed by the City.



2
 Other named plaintiffs did not appear for the trial, apparently having abandoned their claims. See
La. C.C.P. art. 1672.

                                                4
      Additionally, the plaintiffs attempted to show bias in favor of the City by the

hearing officers who conduct administrative reviews. The crux of this effort was an

attempt to show some connection between upholding citations and the hearing

officers’ financial compensation. The uncontroverted testimony, however, was that

no relationship existed between the number of citations upheld and any hearing

officer’s compensation.

      The plaintiffs also contended that it was improper for the hearing officers to

both obtain the camera evidence from the computer system and to then review the

merits of the citation. According to the plaintiffs, this situation was akin to the

hearing officer acting as a prosecutor on the City’s behalf. However, Mr. Bozeman

testified that hearing procedures had been changed in 2012 after the issuance of the

preliminary injunction.    Mr. Bozeman described the 2012 change in hearing

procedure, “where there then was a City Attorney who presented the City’s case

relative to the photo safety citations, a prosecutor, if you will, so to speak.” Mr.

Bozeman’s testimony on this point was uncontroverted.

      Before describing the details of the district court’s judgment, it should be noted

that, in our earlier opinion, this court observed: “We note in passing that the District

Court’s judgment granting the permanent injunction also granted plaintiffs

declaratory relief even though declaratory relief was not specifically requested by the

plaintiffs. On remand, the parties may amend their petition to seek declaratory relief,

if appropriate.” Rand, 14-2506 at 6 n.10, 173 So. 3d at 1152 n.10. However, without

an amendment of the pleadings, after remand and a trial on the merits, the district

court granted only declaratory relief. The court’s November 10, 2016 judgment

provided:



                                           5
              It is ORDERED, ADJUDGED AND DECREED that due to
       failure of the City of New Orleans to create a fair process by which
       traffic camera citation recipients could contest and defend against the
       tickets they received, the ATES Ordinance, and the processes created
       pursuant to the ordinance between February 2008 and 2012, constituted
       a violation of the Louisiana State constitution Article I Section 2, and
       Section 22, and the Home Rule Charter Chapter 2 Section 2-202 of the
       City of New Orleans.
              IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
       all hearings held pursuant to the traffic camera citations from February
       of 2008 to November 2011 were conducted in violation of the Louisiana
       Constitution and the City of New Orleans’ Home Rule Charter.

The district court stated in written reasons for judgment:

              An applicant is in effect denied an appeal due to the cost. Rather
       than selecting Traffic Court as the appellate court, the ordinance
       mandates an appeal to the Civil District Court. This appeal would cost
       the driver a $450.00 filing fee. If the driver were to prevail in Civil
       District Court, they would not be required to pay a ticket that typically
       costs between $40.00-$200.00. This Court finds that this prohibitive
       cost to appeal violates the driver’s access to courts as guaranteed in The
       Louisiana Constitution and the City’s Home Rule Charter.

              This Court also finds that the City’s process requiring that the
       ticket holder admit that they were the driver or owner of the vehicle
       prior to the hearing violates all notion[s] of due process of law. So does
       the hearing officer acting in the dual role as prosecutor. Further, the
       video that the hearing officer/prosecutor enters into evidence have never
       been properly identified or authenticated.

The City now directly appeals to this court.3

                                  LAW AND DISCUSSION

       This court conducts de novo review of judgments declaring legislation to be

unconstitutional. Louisiana Federation of Teachers v. State, 14-0691, p. 13 (La.

10/15/14), 171 So. 3d 835, 845.                 “[P]rinciples for the determination of the


3
  This court has jurisdiction over this appeal pursuant to La. Const. art. V, §5(D) because the district
court declared that the ATES review procedures violate the Louisiana Constitution. For
completeness of analysis, although the district court also declared that the ATES review procedures
violate the City’s Charter, Chapter 2 Section 2-202, we note that by its express terms, Section 2-202
“shall not create any enforceable rights, duties, obligations or causes of action under this Charter
beyond those guaranteed by the Constitution of the United States or the Constitution of the State of
Louisiana.” Accordingly, our analysis in this case is confined to whether the plaintiffs carried their
burden to prove the ATES review procedures violate the Louisiana Constitution.

                                                   6
constitutionality of a legislative enactment are equally applicable to the ordinance at

issue here.” City of Baton Rouge/Parish of East Baton Rouge v. Myers, 13-2011,

13-2036, p. 5 (La. 5/7/14), 145 So. 3d 320, 327. Relatedly, “a court interprets a

municipal or City ordinance using the same guidelines as those used in construing a

statute.” Born v. City of Slidell, 15-0136, p. 13 (La. 10/14/15), 180 So. 3d 1227,

1235. “An ordinance, like a state statute, is presumed to be constitutional.” Myers,

13-2011 at 4-5, 145 So. 3d at 327. “[W]hoever attacks the constitutionality of an

ordinance bears the burden of proving his allegation.” Id., 13-2011 at 5, 145 So. 2d

at 327.

      Our review of this matter is also guided by the long-settled principle that

“courts will not decide abstract, hypothetical or moot controversies, or render

advisory opinions with respect to such controversies.” LaPointe v. Vermilion

Parish School, 15-0432, p. 9 (La. 6/30/15), 173 So. 3d 1152, 1159. Indeed, whether

a case is moot is both a “threshold issue,” (id.) and an issue which this court may

notice on its own. See La. C.C.P. art. 927 (“[T]he failure to disclose a cause of action

or a right or interest in the plaintiff to institute the suit … may be noticed by either

the trial or appellate court on its own motion.”).

      With those predicate principles in mind, we turn to the subject of this appeal,

which is the district court’s judgment. It is first necessary to ascertain the judgment’s

effect. As mentioned earlier, this court previously reversed the district court’s

imposition of a permanent injunction against the City’s administrative review process

and reinstated a preliminary injunction. The present judgment, which is undisputedly

a final judgment, describes no injunctive relief. However, the plaintiff’s petition

prayed for a permanent injunction, and there is no indication in the record that

plaintiffs’ prayer for injunctive relief was ever retracted. Because the district court’s

                                           7
judgment is silent on the relief requested, i.e., a permanent injunction against the City

conducting administrative review processes, that request for an injunction is deemed

denied. See Sun Finance Co., Inc. v. Jackson, 525 So. 2d 532, 533 (La. 1988) (“It

is true as a general rule that where a judgment is silent with respect to any demand

which was an issue in the case under the pleadings such silence constitutes an

absolute rejection of such demand.”).

      Relatedly, because a preliminary injunction is an intermediate step in a

procedure to secure a final injunction, the district court’s rendition of a final judgment

that does not include a permanent injunction effectively vacates the earlier,

preliminary injunction granted in plaintiffs’ favor. See La. C.C.P. art. 862 (“[A] final

judgment shall grant the relief to which the party in whose favor it is rendered is

entitled, even if the party has not demanded such relief in his pleadings and the latter

contain no prayer for general and equitable relief.”); see also Rand, 14-2506 at 4, 173
So. 3d at 1151 (quoting Mary Moe, L.L.C. v. Louisiana Bd. of Ethics, 03-2220, pp.

9-10 (La.4/14/04), 875 So. 2d 22, 29) (“The issuance of a permanent injunction takes

place only after a trial on the merits in which the burden of proof is a preponderance

of the evidence, but a preliminary injunction may be issued on merely a prima facie

showing by the plaintiff that he is entitled to relief.”).

      Although injunctive relief is absent, what the judgment does purport to

accomplish is to declare that the City’s administrative review procedure for ATES

traffic camera violations is unconstitutional, and “that all hearings held pursuant to

the traffic camera citations from February of 2008 to November 2011” are likewise

unconstitutional.

      The time frame addressed by the district court’s declaration is important. At

the time this lawsuit was filed in 2011, Code of Ordinances, § 154-1702(h) provided:

                                            8
“A person or persons aggrieved by the City’s decision may file a petition for judicial

review in the Orleans Parish Civil District Court.”4 No mention was made in the

version of § 154-1702(h) in effect in 2011 of the filing fees involved in filing an

appeal in Orleans Parish Civil District Court. Even so, testimony at trial established

that, as a practical matter, the filing fees cost “more than the amount of the ticket.”

       However, as was established during trial, and is a matter of public record, the

City significantly amended the ATES ordinance after the plaintiffs received their

ATES citations and filed their petition.         Pursuant to Code of Ordinances, §

154-1702(h)(1), as amended, appeals from adverse hearing decisions are no longer

made to civil district court, but to traffic court. Moreover, under § 154-1702(h)(2),

as amended, the filing fees to appeal to traffic court are capped, as follows: “The

traffic court may require a reasonable fee not to exceed fifty dollars ($50), from any

person or persons lodging any such appeal with the traffic court to defray the cost of

record preparation, transcription of evidence, and other related costs of the appeal.”

The ATES appeal to Orleans Parish Civil District Court, and the attending fee in that

court, formed the primary bases for plaintiffs’ complaint that the ATES procedures

violated the guarantee of access to courts under La. Const. art. I, § 22. As just noted,

however, those provisions of the ATES ordinance have been amended, and favorably

so as those provisions relate to the plaintiffs’ petition. The City essentially delivered

the appeals procedures the plaintiffs sought. As we have previously ruled:

             When the challenged article, statute, or ordinance has been
       amended or expired, mootness may result if the change corrects or cures
       the condition complained of or fully satisfies the claim. Further, if it is
       concluded that the new legislation was specifically intended to resolve
       the questions raised by the controversy, a court may find that the case or
       controversy is moot. In such a case, there is no longer an actual

4
  This version of §154-1702(h) is recorded as Calendar No. 26,366 on the City Hall Calendar
(February 1, 2007) (returned by the mayor as approved on February 22, 2007).

                                            9
       controversy for the court to address, and any judicial adjudication on the
       matter would be an impermissible advisory opinion.

Cat’s Meow, Inc. v. City of New Orleans, Dept. of Finance, 98-0601, p. 9 (La.

10/20/98), 720 So. 2d 1186, 1194.

       The fact of the City’s amendments to § 154-1702(h) does not, however, require

that we find this case is moot. As we explained in Cat’s Meow, “the defendant must

show with assurance that there is no reasonable expectation that the alleged violation

will recur.” Cat’s Meow, 98-0601 at 9-10, 720 So. 2d at 1194 (emphasis added). In

our review of the record, we find the defendant City has made such a showing. The

amendments to § 154-1702 adding sections (h)(1) (appeal to traffic court) and (h)(2)

(filing fees not to exceed $50) have been left in place over five years. Additionally,

the City made additional, subsequent amendments to the ATES ordinances, but left

sections (h)(1) and (h)(2) untouched.5 Indeed, the amendments adding sections (h)(1)

and (h)(2) have been the governing law longer than the original provisions of which

plaintiffs complained. Thus, we find that there is “no reasonable expectation” that

the City would “reenact the previous scheme” in a way that would justify this court

presently adjudicating the constitutionality of an appellate scheme which was

replaced long ago. The “mere assertion” of the possibility “that the City could again,

at any time, enact legislation” akin to the “previous scheme” was “not persuas[ive]”

for this court in Cat’s Meow, nor is it persuasive under the ATES ordinance’s history

found in this record. We therefore conclude that the plaintiffs’ attack on the appellate

procedure as violating their constitutional right to access to the court is moot (and

was moot when tried).




5
  The versions of the relevant ATES ordinances discussed in this opinion were admitted into the trial
record as Joint Exhibit 1.

                                                 10
       The district court’s reasons for judgment also indicated: “This Court also finds

that the City’s process requiring that the ticket holder admit that they were the driver

or owner of the vehicle prior to the hearing violates all notion of due process of law.”

However, an appeal lies from the judgment itself, and not from the reasons for

judgment.6 The plaintiffs, moreover, made a single evidentiary offering regarding an

alleged admission of liability. Specifically, a document captioned as an “Intake

Form,” admitted into evidence as Joint Exhibit 8, purports to require a person seeking

an administrative review hearing to acknowledge being the owner and/or driver of the

vehicle caught on camera. Even so, and recalling that our review is de novo, we note

that Exhibit 8 cannot be a form applicable to the plaintiffs’ alleged violations.

Exhibit 8 indicates, near the bottom, that “APPEALS MUST BE FILED WITHIN 30

DAYS OF THE DECISION DATE AT THE NEW ORLEANS TRAFFIC COURT.”

The quoted language tracks the 2012 amendments we discussed earlier. Significantly,

the plaintiffs admitted at trial that the citations of which they complained in the

petition were dismissed prior to the 2012 amendments.7 Thus, under de novo review,

we find plaintiffs no longer had any justiciable interest because of the dismissal of

their citations, which meant plaintiffs were no longer subjected to any monetary risk.

Furthermore, although our prior jurisprudence counsels for openness to an exception


6
 See La. C.C.P. art. 2082; see also Greater New Orleans Expressway Com’n v. Olivier, 02-2795,
p. 3 (La.11/18/03), 860 So. 2d 22, 24.
7
  Mr. Rand’s and Mr. Harris’ citations described in their petition were each dismissed by letters from
the City dated September 13, 2011. At trial, Mr. Harris complained of additional citations not
described in the petition. Mr. Harris testified, however, that he “believe[d] one or more of these
tickets were administratively dismissed.” The City’s manager of its hearing center testified that he
sent “a bunch” of dismissal letters at the direction of the City Attorney’s Office, including letters to
Mr. Harris and to Mr. Rand. There is no evidence of record that the City attempted to enforce the
relevant citations after these dismissal letters. Therefore, under de novo review, we find that the
dismissal of all relevant citations is sufficiently established in the record. We additionally note that
no argument has been made that the City dismissed the citations in an effort to shield the ATES
procedures from judicial scrutiny. Relatedly, the record establishes that the dismissals occurred
before the preliminary injunction was issued on November 14, 2011.

                                                  11
of mootness, plaintiffs’ introduction of an intake form applicable to some later time

frame is not persuasive that we should find any exception to the mootness of their

claims regarding the intake form. See Cat’s Meow, 98-0601 at 9-10, 720 So. 2d at

1194.

        Finally, we note that the district court’s declaration of unconstitutionality was

based on a finding that hearing officers held dual roles (of representing the City and

of being adjudicators), and that the evidence upon which the hearing officers relied

was not authenticated. For the reasons just discussed, it has been established that due

to the dismissal of their citations, this case is postured such that plaintiffs appear to

lack a justiciable interest. The next analytical step is to ascertain whether an

exception to mootness applies, such that we should nevertheless reach the merits of

the issues of which plaintiffs complained. Under de novo review of the record, we

have found that the City’s administrative review procedures have significantly

changed, as reflected in amendments to § 154-1702, and we have noted that plaintiffs

introduced an intake form for a time period that is irrelevant to their citations.

Moreover, the City established at trial that it effected numerous changes to its review

procedures following the dismissal of the plaintiffs’ claims, and these changes include

the participation of a City attorney who advances the City’s case. Therefore, we find

that to opine on the constitutionality of the present procedures would be an exercise

in speculative analysis because present procedures differ so greatly from the

procedures as they existed when plaintiffs’ citations were issued and that this is, thus,

not a case where an exception to mootness may be found. See Cat’s Meow, 98-0601

at 8, 720 So. 2d at 1193 (“An issue is moot when a judgment or decree on that issue

has been deprived of practical significance or made abstract or purely academic.”)

(quotations omitted).

                                            12
        In Cat’s Meow, we also noted that curative changes to a challenged ordinance

may offer an exception to mootness for “collateral consequences … when damages

or other monetary relief has been claimed on account of former provisions of a

challenged … ordinance.” Id., 98-0601 at 13, 720 So. 2d at 1196. However, plaintiffs

here did not seek and were not awarded monetary damages. What plaintiffs were

awarded was a declaratory judgment, holding that the City’s review procedures were

unconstitutional. However, as we have explained, “[a] person can challenge the

constitutionality of a statute only if the statute seriously affects his or her rights.”

State v. Mercadel, 03-2015, p. 8 (La. 5/25/04); 874 So. 2d 829, 834 (quoting Latour

v. State, 00-1176, p. 5 (La. 1/29/01), 778 So. 2d 557, 560). The fact plaintiffs here

were subject to possible monetary penalties for traffic citations at the time they filed

their lawsuit does not vest plaintiffs with an everlasting ability to seek a declaratory

judgment regarding the constitutionality of the citation review procedures. As we

have further explained: “it is not enough that the requirements of justiciability are

satisfied when the suit is initially filed: the requirements must remain throughout the

course of litigation up to the moment of final disposition.” Cat’s Meow, 98-0601 at

9, 720 So. 2d at 1193.8

        In sum, given the City’s numerous changes to its review procedures, when

considered together and noting their longstanding existence, we are persuaded that

this is not a case where the City has “creat[ed] a technical mootness as a sham to




8
  Because we have found that plaintiffs lacked a sufficiently justiciable interest by the time their
claims were tried, we do not reach the merits of the City’s argument that plaintiffs failed to
sufficiently plead unconstitutionality based on alleged problems with authenticating the camera
evidence. Cf. Vallo v. Gayle Oil Co., Inc., 94-1238, p. 8 (La. 11/30/94), 646 So. 2d 859, 864-65
(noting, as a “long-standing jurisprudential rule of law” that “the unconstitutionality of a statute must
be specially pleaded and the grounds for the claim particularized.”).

                                                   13
deprive the court of jurisdiction.” Cat’s Meow, 98-0601 at 9, 720 So. 2d at 1194.

Moreover, the record does not support finding an exception to the mootness.

                                   CONCLUSION

      This litigation was brought as a challenge to the City’s administrative review

procedures, including the right to appeal an adverse administrative decision, arising

from citations based on traffic camera images. The plaintiffs in this case have never

challenged the initial justification for the City to impose liability based on the use of

traffic cameras. Simply put, the plaintiffs did not seek to thwart the City’s issuance

of citations based on traffic cameras, but rather sought to avoid liability for the

citations based on plaintiffs’ theory that the administrative review process denied the

plaintiffs due process and access to the courts. However, under de novo review of the

record, we observed that the administrative review procedures of which plaintiffs

complained were amended by the City. Moreover, the relevant citations were

dismissed. Essentially having achieved what they set out to accomplish in their

lawsuit, Plaintiffs had no justiciable interest in this matter, rendering their claims

moot. Moreover, no exception to mootness applies. Consequently, we reverse the

declaration of unconstitutionality issued by the district court and dismiss this matter

with prejudice.

      REVERSED; DISMISSED WITH PREJUDICE AS MOOT.




                                           14
12/06/17



                      SUPREME COURT OF LOUISIANA

                                  No. 2017-CA-0596

                                LEE RAND, ET AL.

                                       VERSUS

                            CITY OF NEW ORLEANS

                               ON APPEAL
                 FROM THE CIVIL JUDICIAL DISTRICT COURT,
                       FOR THE PARISH OF ORLEANS

JOHNSON, Chief Justice, additionally concurs and assigns reasons.

      I agree with the majority opinion that this matter is moot. I write separately to

highlight the importance of this litigation.

      From the inception of the City using traffic cameras with the purported

purpose of maintaining safety on the roads, many New Orleans citizens saw the

entire operation as collection of revenue for the City. Ultimately, the plaintiffs raised

legitimate constitutional issues in challenging the system set up by the city.

      Specifically, the plaintiffs challenged the Automated Traffic Enforcement

Code of Ordinances, § 154-1701 through 1704, that required the citizen seeking

review to complete a form admitting that they either owned or were driving the

vehicle. Also, the plaintiffs challenged the role of the reviewing officer who acted

as both adjudicator and city prosecutor. Lastly, they objected to the final option

available to citizens to challenge a ticket - an appeal to the Civil District Court where

filing fee was prohibitive, namely $400 - an amount greater than that due for the

ticket issued.




                                           1
       Today, the Code of Ordinances as amended in 2011 rectifies all of the

plaintiffs’ grievances. The City has reformed the process to ensure citizens are

granted the constitutional protections to which they are entitled. This challenge to

the constitutionality of the administrative review process has resulted in a benefit for

all citizens of New Orleans. Although we are dismissing this action as moot, the

plaintiffs have essentially obtained the relief they sought when they initiated this

litigation.




                                           2
12/06/17

                     SUPREME COURT OF LOUISIANA


                                No. 2017-CA-0596

                               LEE RAND, ET AL.

                                        VS.

                           CITY OF NEW ORLEANS

           ON APPEAL FROM THE CIVIL JUDICIAL DISTRICT COURT
                      FOR THE PARISH OF ORLEANS



HUGHES, J., dissents with reasons.

      I respectfully dissent. The intake form, which reflects the ordinance itself,

provides that the “owner or operator” is responsible for a violation, as was

acknowledged at oral argument. I would find this to be an unconstitutional scenario

likely to be repeated and therefore not moot.